DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/11/2022 and 02/08/2022 have been considered by the examiner.
Status of Claims
Claims 1-9, filed on 10/13/2021, are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “comprises essentially C6+ hydrocarbons” in claim last line of claims 1 and 9, and also in claim 8, is a relative term which renders the claim indefinite. The term “comprises essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The confusion occurs because the term “comprising”  is defined as “inclusive or open-ended and does not exclude additional, unrecited elements” (MPEP 2111.03 I) which seems to contradict the term “essentially” which can be interpreted as fundamentally or in essence  (Merriam Webster). In other words, “essentially” seems to limit “comprising” in a way that make it difficult to understand and view the metes-and-bounds of the claimed process.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetjen et al. (“Metal−Organic Framework Supported Single Site Chromium(III) Catalyst for Ethylene Oligomerization at Low Pressure and Temperature”, ACS Sustainable Chem. Eng. 2019, 7, 2553−2557).
Goetjen teaches oligomerizing ethylene (i.e. consisting essentially of C2 hydrocarbon) to make oligomers having 8-20 carbons (i.e. comprising essentially C6+ hydrocarbons; see Table 1 on pg. 2556). The catalyst used in the oligomerization is shown below; the Zr-O-(OCrCl)-OH-Zr is considered “an oxyanion-modified metal oxide” as recited in pending claim 2. Ethylene is considered a gaseous feed which reads on pending claim 5; ethylene also reads on the C2 hydrocarbon of pending claims 8-9.


    PNG
    media_image1.png
    782
    919
    media_image1.png
    Greyscale

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinca et al. (US 2018/0250664).
Dinca teaches supporting oligomerization catalysts on metal-organic-frameworks (MOF; see Abstract) and using it to make oligomers of olefins including ethylene, propylene, 1-butene and 1-pentene [0018]-[0020]. The reactor is operated until the desired oligomer is produced at a high fraction of 95% or more [0021]; this ranges anticipates the claimed oligomers (C6+ hydrocarbon) selectivity and conversion of greater than 30% as recited in pending claims 6-7.
Here, oligomers of olefins having 3-5 carbons (propylene or 1-butene or 1-pentene, as disclosed by Dinca) are expected to have at least 6 carbons (e.g. dimer of propylene is hexene) which reads on the claimed “modified hydrocarbon stream comprising C6+ hydrocarbons”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goetjen or Dinca as applied to claim 1 above, and further in view of Yaghi et al. (US 2017/0008915).
It is noted that the prior art did not locate a teaching or suggestion for the claimed process being an alkylation reaction. However, Yaghi [0135] suggests using MOFs that are acidic catalysts in various reactions including oligomerization (as taught by Dina and Goetjen) and alkylation. 
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the catalyst and hydrocarbon feed of the prior art into a similar reaction that is known to be carried out with similar catalysts (MOFs) to make alkylates (from alkylation as suggested by Yaghi) and because this involves applying a known reaction technique to MOF catalysts with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772